  1    TROUTMAN SANDERS LLP
       Dean Morehous, Bar No. 11841
  2    580 California Street, Suite 1100
       San Francisco, CA 94104
  3    Telephone: 415.477.5700
       Facsimile: 415.477.5710
  4    dean.morehous@troutman.com

  5    TROUTMAN SANDERS LLP
       Hugh M. McDonald, Bar No. 2420974
  6    (pro hac vice pending)
       875 Third Avenue
  7    New York, NY 10022
       Telephone: 212.704.6000
  8    Facsimile: 212.704.6288
       hugh.mcdonald@troutman.com
  9
       Attorneys for Consolidated Edison
 10    Development, Inc.

 11                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 12                                 SAN FRANCISCO DIVISION
 13

 14   In re:                                        Case No. 19-30088-DM
 15   PG&E CORPORATION; PACIFIC GAS                 (Joint Administration Pending)
      AND ELECTRIC COMPANY,
 16                                                 Chapter Number: 11
                         Debtors,
 17

 18
      PG&E CORP.; PACIFIC GAS AND                   DECLARATION OF JAMES J. DIXON IN
 19   ELECTRIC COMPANY,                             SUPPORT OF CONSOLIDATED EDISON
                                                    DEVELOPMENT, INC.’S MOTION TO
 20                      Plaintiffs,                INTERVENE IN ADVERSARY
                                                    PROCEEDING
 21                vs.
 22   FEDERAL ENERGY REGULATORY
      COMMISSION,
 23
                         Defendant.
 24

 25

 26

 27

 28

      DECLARATION OF JAMES J. DIXON
Case: 19-03003    Doc# 16      Filed: 01/31/19   Entered: 01/31/19 12:19:22    Page 1 of 18
  1                                DECLARATION OF JAMES J. DIXON

  2          I, James J. Dixon, hereby declare under penalty of perjury, pursuant to 28 U.S.C. § 1746,

  3   as follows:

  4          1.      I am employed by Consolidated Edison Development, Inc. (“CED”) as Senior

  5   Vice President and Chief Operating Officer.

  6          2.      I submit this declaration in support of CED’s Motion to Intervene in Adversary

  7   Proceeding. Capitalized terms used but not defined herein shall have the meanings ascribed to

  8   them in the foregoing motion.

  9          3.      All facts set forth herein are based on my personal knowledge of CED’s

 10   operations and/or information learned from my review of relevant documents. I am authorized

 11   to submit this declaration on behalf of CED and, if called upon to testify, I could and would

 12   testify competently to the facts set forth herein.

 13          4.      CED is a wholly-owned subsidiary of Con Edison Clean Energy Businesses,

 14   Inc., a division of Consolidated Edison, Inc., one of the nation’s largest energy service

 15   companies. CED develops, owns, and operates large renewable and energy infrastructure

 16   projects, including solar facilities in the Northeast, large wind farms in the Midwest, and

 17   utility-scale solar operations in the Southwest.

 18          5.      CED has approximately 665 MW of renewable energy projects in California,

 19   Nevada, and Arizona that provide electricity and renewable energy credits to California and

 20   are the subject of Wholesale Contracts with PG&E, consisting of 15 solar projects in Arizona,

 21   California and Nevada totaling 563 MW and one wind project in California totaling 102 MW.

 22          6.      CED, through its affiliates, owns the following renewable energy resources in

 23   California: Alpaugh 50, LLC (50 MW), Alpaugh North, LLC (20 MW), CED White River

 24   Solar, LLC (20 MW), CED Corcoran Solar, LLC (20 MW), CED White River Solar 2,

 25   LLC (19.75 MW), CED Corcoran Solar 3, LLC (20 MW), CED Avenal Solar LLC (project

 26   A) (7.9 MW), CED Avenal Solar LLC (Project B) (7.9 MW), CED Oro Loma Solar LLC

 27   (Project A) (10 MW), CED Oro Loma Solar LLC (Project B) (10 MW), Coram California

 28   Development L.P. (102 MW), and Great Valley Solar 4, LLC (20 MW). CED through its

      DECLARATION OF JAMES J. DIXON                   -2-
Case: 19-03003      Doc# 16     Filed: 01/31/19     Entered: 01/31/19 12:19:22       Page 2 of 18
  1   affiliates owns the following renewable energy resource in Arizona: Mesquite Solar 1,

  2   LLC (150 MW). CED through its affiliates owns the following renewable energy resources in

  3   Nevada: Copper Mountain Solar 2, LLC (150 MW), Copper Mountain Solar 1, LLC (48

  4   MW), and Copper Mountain Solar 1, LLC (10 MW).

  5          7.      Under the terms of each CED Wholesale Contract, a subsidiary of CED owns

  6   and operates a generating facility and sells the energy and certain attributes (including,

  7   without limitation, “green attributes” such as Renewable Energy Certificates) generated thereby

  8   to PG&E to enable PG&E to, among other things, meet its resource adequacy and renewable

  9   energy requirements prescribed by the CPUC.

 10          8.      Attached hereto as Exhibit A is a true and correct copy of CED’s Motion to

 11   Intervene and Comment filed in the FERC Action.

 12                             [Remainder of page intentionally left blank]

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      DECLARATION OF JAMES J. DIXON                   -3-
Case: 19-03003     Doc# 16      Filed: 01/31/19     Entered: 01/31/19 12:19:22        Page 3 of 18
  1         I declare under penalty of perjury that the foregoing is true and correct to the best of my
      knowledge, information, and belief.
  2

  3

  4
      Executed on January __, 2019
  5

  6                                                                      James J. Dixon
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


Case: 19-03003     Doc# 16     Filed: 01/31/19     Entered: 01/31/19 12:19:22       Page 4 of 18
                                Exhibit A
Case: 19-03003   Doc# 16   Filed: 01/31/19   Entered: 01/31/19 12:19:22   Page 5 of 18
                                     TROUTMAN SANDERS LLP
                                     Gabriel Ozel, Bar No. 269098
                               2     gabriel.ozel@troutman.com
                                     11682 El Camino Real, Suite 400
                               3
                                     San Diego, CA 92130-2092
                               4     Telephone: 858-509-6000
                                     Facsimile: 858-509-6040
                               5
                                     TROUTMAN SANDERS LLP
                               6     Dean Morehous, Bar No. 111841
                                     580 California Street, Suite 1100
                               7     San Francisco, CA 94104
                                     Telephone: 415.477.5700
                               8     Facsimile: 415.477.5710
                                     dean.morehous@troutman.com
                               9
                                     [Additional Counsel Listed on Signature Page]
                              10
                                     Attorneys for
                              11     CONSOLIDATED EDISON
                                     DEVELOPMENT, INC.
                              12
         NEW YORK, NY 10022




                                                     UNITED STATES BANKRUPTCY COURT
z fc•                                                NORTHERN DISTRICT OF CALIFORNIA
                              13                          SAN FRANCISCO DIVISION
z
    0.                        14
O
H
                              15    In re:                                           Adversary Proceeding No. 19-03003-DM
                              16    PG&E CORPORATION; PACIFIC GAS                    Case No. 19-30088-DM & 19-30089-DM
                                    AND ELECTRIC COMPANY,
                              17
                                                         Debtors                     Chapter 11
                              18
                                                                                     CONSOLIDATED EDISON
                              19                                                     DEVELOPMENT, INC.'S MOTION TO
                                   PG&E CORPORATION; PACIFIC                         INTERVENE IN ADVERSARY
                              20   GAS AND ELECTRIC COMPANY,                         PROCEEDING; MEMORANDUM OF
                                                                                     POINTS AND AUTHORITIES
                              21                         Plaintiffs,
                              22         vs.                                         Hearing Date: February 27, 2019
                              23   FEDERAL ENERGY REGULATORY
                                   COMMISSION,
                              24
                                   Defendant.
                              25

                              26

                              27
                              28


                              Case: 19-03003     Doc# 16      Filed: 01/31/19   Entered: 01/31/19 12:19:22    Page 6 of 18
                        1       TO THE COURT, TO PLAINTIFFS PG&E CORPORATION AND PACIFIC GAS
                            AND ELECTRIC COMPANY, AND TO DEFENDANT FEDERAL ENERGY
                        2   REGULATORY COMMISSION:

                        3          Consolidated Edison Development, Inc. ("CED") hereby moves (this "Motion"), pursuant

                        4   to Rule 24 of the Federal Rules of Civil Procedure (the "FRCP"), made applicable to this

                        5   adversary proceeding (the "Adversary Proceeding") by Rule 7024 of the Federal Rules of

                        6   Bankruptcy Procedure (the "Bankruptcy Rules"), to intervene in the Adversary Proceeding.

                        7          The Motion is based on the attached Memorandum of Points and Authorities, the

                        8   concurrently filed declaration of James J. Dixon in support of the Motion, the complete files and

                        9   records of the referenced matters, the arguments of counsel, and such other and further matters as

                       10   this Court may consider at or before any hearing on this Motion.

                       11
TROUTMAN SANDERS LLP




                       12   Dated: January 31, 2019                          TROUTMAN SANDERS LLP

                       13

                       14                                                       By:     /--eCt-1-.0:
                                                                                      Dean A. Morehous
                       15

                       16                                                    TROUTMAN SANDERS LLP
                                                                             Hugh M. McDonald, NY Bar No. 2420974
                       17                                                    875 Third Avenue
                                                                             New York, NY 10022
                       18                                                    Telephone:      212.704.6000
                                                                             Facsimile:      212.704.6288
                       19                                                    hugh.mcdonald@troutman.com
                       20                                                    Attorneys for
                                                                             CONSOLIDATED EDISON
                       21                                                    DEVELOPMENT, INC.

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                            2

                       Case: 19-03003     Doc# 16     Filed: 01/31/19    Entered: 01/31/19 12:19:22       Page 7 of 18
                        1                                TABLE OF CONTENTS

                        2
                            PRELIMINARY STATEMENT                                                                  1
                        3
                            JURISDICTION                                                                           1
                        4
                            BACKGROUND                                                                             1
                        5
                                  A.    CED's Wholesale Contracts With PG&E                                            1
                        6         B.    The FERC Action                                                                2
                        7         C.    The Bankruptcy Filing and Adversary Proceeding                                 3
                            ARGUMENT                                                                               3
                        8
                                  I.    CED May Intervene as a Matter of Right in the Adversary Proceeding             3
                        9
                                        A.     Section 1109(b) of the Bankruptcy Code Grants CED an Absolute
                       10                      Right to Intervene in the Adversary Proceeding.                         4
                                        B.     Absent Intervention, the Adversary Proceeding May Impair CED's
                       11                      Significantly Protectable Interests                                     4
TROUTMAN SANDERS LLP




                       12                      1.      CED's Application is Timely.                                    5
                                               2.      CED Has a Significant Protectable Interest in the Subject
                       13                              Matter of the Adversary Proceeding.                             5
                       14                      3.      Denial of CED's Intervention Will Necessarily Impair
                                                       CED's Ability to Protect its Interests                          6
                       15                      4.      The Current Parties to the Adversary Proceeding Fail to
                                                       Adequately Represent CED's Interests.                           7
                       16
                                 II.    Alternatively, the Court Should Authorize CED's Permissive Intervention        7
                       17   RESERVATION OF RIGHTS                                                                  8
                       18   CONCLUSION                                                                             8
                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28



                       Case: 19-03003   Doc# 16     Filed: 01/31/19   Entered: 01/31/19 12:19:22       Page 8 of 18
                        1                                     TABLE OF AIJTHORITIES

                        2                                                                                        Page(s)
                        3   Federal Cases

                        4   In re Caldor Corp.,
                                303 F.3d 161 (2d Cir. 2002)                                                             4
                        5
                            Citizensfor Balanced Use v. Montana Wilderness Ass'n,
                        6       647 F.3d 893 (9th Cir. 2011)                                                            7
                        7
                            Donnelly v. Glickman,
                        8      159 F.3d 405 (9th Cir. 1998)                                                             8

                        9   In re Estate of Ferdinand E. Marcos Human Rights Litig.,
                                536 F.3d 980 (9th Cir. 2008)                                                            6
                       10
                            In re Financial Oversight and Management Boardfor Puerto Rico for Puerto
                       11       Rico,
TROUTMAN SANDERS LLP




                       12       872 F.3d 57                                                                            4

                            Phar-Mor, Inc. v. Coopers & Lybrand,
                               22 F.3d 1228                                                                            4
                       14
                            Smith v. Los Angeles Unified Sch. Dist.,
                       15      830 F.3d 843 (9th Cir. 2016)                                                            5
                       16   Sw. Ctr. for Biological Diversity v. Berg,
                               268 F.3d 810 (9th Cir. 2001)                                                            7
                       17

                       18   Wilderness Soc. v. U.S. Forest Serv.,
                               630 F.3d 1173 (9th Cir. 2011)                                                           5
                       19
                            Statutes and Rules
                       20
                            11 U.S.C. § 1109(b)                                                                        4
                       21
                            Fed. R. Civ. P. 24                                                                   passim
                       22
                            Fed. R. Bankr. P. 7024                                                                    1,3
                       23

                       24

                       25

                       26

                       27

                       28



                       Case: 19-03003     Doc# 16     Filed: 01/31/19    Entered: 01/31/19 12:19:22    Page 9 of 18
                        1                        MEMORANDUM OF POINTS AND AUTHORITIES

                        2                                    PRELIMINARY STATEMENT

                        3           Con Edison Development, Inc. ("CED") has approximately 665 MW of renewable energy

                        4   projects in California, Nevada, and Arizona that are the subject of wholesale power purchase

                        5   agreements ("Wholesale Contracts") with Pacific Gas and Electric Company ("PG&E," and, with

                        6   PG&E Corporation, the "Debtors"). For the reasons stated in this Memorandum of Points and

                        7   Authorities, CED should be permitted to intervene in the Adversary Proceeding. To avoid

                        8   duplicative filings and argument, if permitted to intervene, CED will coordinate any pleadings

                        9   with other interested parties who are similarly situated.

                       10                                            JURISDICTION

                       11          This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334.
TROUTMAN SANDERS LLP




                       12   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The bases for the relief requested in the

                       13   Motion are § 105 of title 11 of the United States Code (the "Bankruptcy Code"), Rule 24 of the

                       14   Federal Rules of Civil Procedure (the "Federal Rules"), and Rule 7024 of the Federal Rules of

                       15   Bankruptcy Procedure (the "Bankruptcy Rules").

                       16                                            BACKGROUN 1)

                       17   A.     CED's Wholesale Contracts With PG&E

                       18          CED is a wholly-owned subsidiary of Con Edison Clean Energy Businesses, Inc., a

                       19   division of Consolidated Edison, Inc., one of the nation's largest energy service companies. CED

                       20   develops, owns, and operates large renewable and energy infrastructure projects, including solar

                       21   facilities in the Northeast, large wind farms in the Midwest, and utility-scale solar operations in

                       22   the Southwest.

                       23          CED has approximately 665 MW of renewable energy projects in California, Nevada, and

                       24   Arizona that provide electricity and renewable energy credits to California and are the subject of

                       25   Wholesale Contracts with PG&E, consisting of 15 solar projects in Arizona, California and

                       26   Nevada totaling 563 MW and one wind project in California totaling 102 MW.

                       27          CED, through its affiliates, owns the following renewable energy resources in California:

                       28   Alpaugh 50, LLC (50 MW), Alpaugh North, LLC (20 MW), CED White River Solar, LLC (20



                       Case: 19-03003        Doc# 16    Filed: 01/31/19 Entered: 01/31/19 12:19:22            Page 10 of
                                                                      18
                        1   MW), CED Corcoran Solar, LLC (20 MW), CED White River Solar 2, LLC (19.75 MW), CED

                        2   Corcoran Solar 3, LLC (20 MW), CED Avenal Solar LLC (project A) (7.9 MW), CED Avenal

                        3   Solar LLC (Project B) (7.9 MW), CED Oro Loma Solar LLC (Project A) (10 MW), CED Oro

                        4   Loma Solar LLC (Project B) (10 MW), Coram California Development L.P. (102 MW), and

                        5   Great Valley Solar 4, LLC (20 MW). CED through its affiliates owns the following renewable

                        6   energy resource in Arizona: Mesquite Solar 1, LLC (150 MW). CED through its affiliates owns

                        7   the following renewable energy resources in Nevada: Copper Mountain Solar 2, LLC (150 MW),

                        8   Copper Mountain Solar 1, LLC (48 MW), and Copper Mountain Solar 1, LLC (10 MW).

                        9          Under the terms of each CED Wholesale Contract, a subsidiary of CED owns and operates

                       10   a generating facility and sells the energy and certain attributes (including, without limitation,

                       11   "green attributes" such as Renewable Energy Certificates) generated thereby to PG&E to enable
TROUTMAN SANDERS LLP




                       12   PG&E to, among other things, meet its resource adequacy and renewable energy requirements

                       13   prescribed by the California Public Utilities Commission ("CPUC").

                       14   B.     The FERC Action
                       15          On January 13, 2019, the Debtors announced their intent to file for bankruptcy protection

                       16   "on or about January 29, 2019." On January 18, 2019, NextEra Energy, Inc. and NextEra Energy

                       17   Partners, LP (together "NextEra") initiated an action before the Federal Energy Regulatory

                       18   Commission ("FERC"), captioned NextEra Energy, Inc., et al. v. Pac. Gas & Elec. Co., Docket

                       19   No. EL19-35-000 (Jan. 18, 2019) (the "FERC Action").

                       20          On January 22, 2019, CED filed its Motion to Intervene and Comment in the FERC

                       21   Action, a copy of which is annexed as Exhibit A to the Declaration of James J. Dixon in support

                       22   of the Motion.

                       23          On January 25, 2019, FERC entered its Order On Petition for Declaratory Order and

                       24   Complaint (the "FERC Order," a copy of which is attached as Exhibit 1 to the Adversary

                       25   Complaint (as defined below)). The FERC Order confirmed that FERC's "exclusive authority to

                       26   determine the reasonableness of wholesale electricity rates also extends to the rates, terms, and

                       27   conditions of wholesale power agreements, as well as changes to those agreements." Id. ¶ 29.

                       28   Consequently, FERC concluded that any party to a wholesale power purchase agreement under
                                                                        -2-

                       Case: 19-03003        Doc# 16    Filed: 01/31/19 Entered: 01/31/19 12:19:22             Page 11 of
                                                                      18
 1   FERC's jurisdiction "must obtain approval from both the Commission and the bankruptcy court

 2   to modify the filed rate and reject the contract, respectively." Id. ¶ 28 (emphasis added).

 3          As of the date hereof, the Debtors have not sought rehearing or appellate review of the

 4   FERC Order in the circuit courts in accordance with the FPA. See 16 U.S.C. § 8251(b) (federal

 5   circuit courts of appeal have exclusive jurisdiction to "affirm, modify, or set aside" FERC orders).

 6   C.     The Bankruptcy Filing and Adversary Proceeding
 7          On January 29, 2019, the Debtors filed voluntary petitions for relief under chapter 11 of

 8   the Bankruptcy Code. That same day, the Debtors filed a Complaint for Declaratory Judgment

 9   and Preliminary and Permanent Injunctive Relief (Adv. Docket No. 1) (the "Adversary

10   Proceeding") and a Motion for Preliminary Injunction and Memorandum of Points and

11   Authorities in Support (Adv. Docket No. 2) (the "Injunction Motion").

12          The Adversary Complaint seeks a declaratory judgment — contrary to the FERC Order —

13   that the Bankruptcy Court has exclusive jurisdiction over the any rejection of FERC-regulated

14   executory power purchase agreements ("PPAs") by the Debtors and that FERC has no

15   jurisdiction, concurrent or otherwise, to determine whether the rejection of PPAs (including

16   CED's Wholesale Contracts) should be authorized. They further seek to enjoin any enforcement

17   of the FERC Order by FERC or any other entity.

18          The Debtors have stated in their papers that CED's Wholesale Contracts are among the

19   PPAs they may be considering for rejection. See Declaration of Fong Wan in Support of

20   Injunction Motion at ¶ 1 and Exhibit 1.

21                                              ARGUMENT
22   I.     CED May Intervene as a Matter of Right in the Adversary Proceeding

23          Federal Rule 24, as made applicable to adversary proceedings by Bankruptcy Rule 7024,

24   provides for intervention as a matter of right to anyone who:

25          (1) is given an unconditional right to intervene by federal statute; or

26          (2) claims an interest relating to the property or transaction that is the subject of

27          the action, and is so situated that disposing of the action may as a practical matter

28
                                                      3

Case: 19-03003      Doc# 16      Filed: 01/31/19 Entered: 01/31/19 12:19:22            Page 12 of
                                               18
                        1           impair or impede the movant's ability to protect its interest, unless existing parties

                        2           adequately represent that interest.

                        3   Fed. R. Civ. P. 24(a). Although this is a disjunctive standard, CED satisfies both prongs.

                        4   A.      Section 1109(b) of the Bankruptcy Code Grants CED an Absolute Right to Intervene
                                    in the Adversary Proceeding.
                        5
                                    As a counterparty to Wholesale Contracts with PG&E, CED has an unconditional right to
                        6
                            intervene in the Adversary Proceeding pursuant to § 1109(b) of the Bankruptcy Code.
                        7
                                    Section 1109(b) of the Bankruptcy Code provides in pertinent part:
                        8           A party in interest, including the debtor, the trustee, a creditors' committee,
                                    an equity security holders' committee, a creditor, an equity security holder,
                        9           or any indenture trustee, may raise and may appear and be heard on any
                                    issue in a case under this chapter.
                       10
                            11 U.S.C. § 1109(b). Bankruptcy courts have broadly interpreted § 1109(b) of the Bankruptcy
                       11
                            Code to include a right to intervene in all adversary proceedings associated with an underlying
TROUTMAN SANDERS LLP




                       12
                            bankruptcy. See In re Financial Oversight and Management Boardfor Puerto Rico for Puerto
                       13
                            Rico, 872 F.3d 57, 63 Bankr. Ct. Dec. (CRR) 173 (1st Cir. 2017); In re Caldor Corp., 303 F.3d
                       14
                            161, 176 (2d Cir. 2002); Phar-Mor, Inc. v. Coopers & Lybrand, 22 F.3d 1228, 1241 (3d Cir.
                       15
                            1994.
                       16
                                    Under § 1109(b), CED is a party in interest because it is a counterparty to the Wholesale
                       17
                            Contracts, which are property of PG&E's estate. Moreover, as noted above, PG&E has stated in
                       18
                            their papers that CED's Wholesale Contracts are among the PPAs they may be considering for
                       19
                            rejection. See Declaration of Fong Wan in Support of Injunction Motion at ¶ 1 and Exhibit 1.
                       20
                            Therefore, CED has an absolute right to intervene in the Adversary Proceeding.
                       21
                            B.      Absent Intervention, the Adversary Proceeding May Impair CED's Significantly
                       22           Protectable Interests.
                       23           An applicant is permitted to intervene as of right under Federal Rule 24(a)(2) if it satisfies

                       24   the following requirements:

                       25           (1) the motion must be timely; (2) the applicant must claim a
                                    "significantly protectable" interest relating to the property or transaction
                       26           which is the subject of the action; (3) the applicant must be so situated that
                                    the disposition of the action may as a practical matter impair or impede its
                       27           ability to protect that interest; and (4) the applicant's interest must be
                                    inadequately represented by the parties to the action.
                       28
                                                                             -4-

                       Case: 19-03003       Doc# 16     Filed: 01/31/19 Entered: 01/31/19 12:19:22             Page 13 of
                                                                      18
 1

 2   Wilderness Soc. v. U.S.Forest Sery , 630 F.3d 1173, 1177 (9th Cir. 2011); see also Smith v Los

 3   Angeles Unified Sch. Dist., 830 F.3d 843, 853 (9th Cir. 2016). The Ninth Circuit has instructed

 4   courts to interpret these requirements "broadly" and "in favor of intervention." Smith, 830 F.3d at

 5   853 (quoting United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004)) (internal

 6   quotation marks omitted),

 7          The Adversary Proceeding seeks to give PG&E the ability to collaterally attack the FERC

 8   Orders in this Court and then potentially the ability to reject Wholesale Contracts, including

 9   CED's Wholesale Contract. The Adversary Proceeding is clearly directed against Wholesale

10   Contract counterparties. For the reasons set forth below, CED satisfies each of the requirements

11   for intervention under Federal Rule 24(a)(2) and should be permitted to intervene in the

12   Adversary Proceeding.

13          1.      CED's Application is Timely.
14          The Debtors commenced the Adversary Proceeding on February 29, 2019, and CED's

15   application followed one day later. When determining whether an application is timely, courts

16   assess the following factors: "(1) the stage of the proceeding at which an applicant seeks to

17   intervene; (2) the prejudice to other parties; and (3) the reason for and length of the delay."

18   Smith, 830 F.3d at 854 ("Timeliness is determined by the totality of the circumstances facing

19   would-be intervenors. . . ."). Here, the Adversary Proceeding remains in its infancy. As soon as

20   CED realized that FERC was unable to protect its interests, it filed the Motion. And CED's

21   intervention in the Adversary Proceeding will prejudice neither the Debtors nor FERC. Based on

22   the totality of the circumstances, CED's application is timely.

23          2.      CED Has a Significant Protectable Interest in the Subject Matter of the
                    Adversary Proceeding.
24
            The Ninth Circuit has developed the following "analytical framework" to determine
25
     whether a proposed intervenor has a significant protectable interest for purposes of Federal Rule
26
     24(a)(2):
27          An applicant has a "significant protectable interest" in an action if (1) it
            asserts an interest that is protected under some law, and (2) there is a
28          "relationship" between its legally protected interest and the plaintiffs
                                                   -5-

Case: 19-03003      Doc# 16      Filed: 01/31/19 Entered: 01/31/19 12:19:22             Page 14 of
                                               18
 1            claims. The relationship requirement is met if the resolution of the
              plaintiffs claims actually will affect the applicant. The "interest" test is
 2            not a clear-cut or bright-line rule, because no specific legal or equitable
              interest need be established. Instead, the "interest" test directs courts to
 3            make a practical, threshold inquiry, and is primarily a practical guide to
              disposing of lawsuits by involving as many apparently concerned persons
 4            as is compatible with efficiency and due process.

 5
     In re Estate of Ferdinand E. Marcos Human Rights Litig., 536 F.3d 980, 984-85 (9th Cir. 2008)
 6
     (quoting S. California Edison Co. v. Lynch, 307 F.3d 794, 803 (9th Cir. 2002)).
 7
              Under this framework, CED has a significant interest in having the FERC Order enforced,
 8
     which the Federal Power Act (FPA) specifically protects in two ways. First, the FPA grants
 9
     FERC exclusive jurisdiction over the rates, terms, and conditions of interstate transmission,
10
     including interconnection and wholesale sales of electricity.' Second, the FPA prohibits collateral
11
     attacks on FERC's orders. It provides that the aggrieved party must exhaust FERC's rehearing
12
     procedures before obtaining judicial review from a circuit court of appeals, which are the only
13
     courts with jurisdiction to affirm, modify, or set aside a FERC order.'
14
             More than that, the Debtors' claims in the Adversary Proceeding directly impact CED.
15
     The Debtors have essentially asked this Court to allow them, if they choose, to reject wholesale
16
     power agreements like CED's without the protections of the FPA and FERC review. Indeed, the
17
     Debtors failed to even name CED as a party—even though CED is a party to the FERC Action.
18
     This effectively deprives CED of its due process rights. Therefore, there is a direct relationship
19
     between this Adversary Proceeding and CED's interest in the Debtors' continued performance
20
     under the Wholesale Contracts.
21
             3.       Denial of CED's Intervention Will Necessarily Impair CED's Ability to
22                    Protect its Interests.
23           CED has a substantial protectable interest in having this Court respect the FERC Order.

24   And whether this Court will do so is the main issue to be litigated in this Adversary Proceeding. If

25   the Debtors are ultimately successful, they will have the ability to reject the Wholesale Contracts

26   without first obtaining FERC's approval. And because the FERC Action will be stayed, CED will

27
     ' See 16 U.S.C. §§ 824, 824d, 824e.
28   2 See id. § 8251(b).
                                                       6

Case: 19-03003         Doc# 16       Filed: 01/31/19 Entered: 01/31/19 12:19:22        Page 15 of
                                                   18
 1   have no other means other than intervention in this Adversary Proceeding to protect itself.

 2   Therefore, as practical matter, disposition of the Adversary Proceeding will necessarily affect

 3   CED and intervention is warranted under the circumstances. See Citizens for Balanced Use v.

 4   Montana Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir. 2011) ("If an absentee would be

 5   substantially affected in a practical sense by the determination made in an action, he should, as a

 6   general rule, be entitled to intervene . . . ").

 7            4.       The Current Parties to the Adversary Proceeding Fail to Adequately
                       Represent CED's Interests.
 8
              As courts have recognized, the applicant's burden on this element for intervention under
 9
     Federal Rule 24(a)(2) is "minimal." Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 823
10
     (9th Cir. 2001). Indeed, "the applicant need only show that representation of its interests by
11
     existing parties 'may be' inadequate." Id.
12
              There are only three parties to the Adversary Proceeding: the two Debtors and FERC.3
13
     Clearly the Debtors' interests are directly opposed to CED's. And FERC is a government
14
     regulatory agency that, unlike CED, has no pecuniary interest in PG&E's continued performance
15
     of the Wholesale Contracts. FERC also lacks specific knowledge of CED's Wholesale Contracts
16
     and relationship with PG&E. CED should not be required to rely upon FERC (or the Debtors) to
17
     vindicate its interests.
18
     II.      Alternatively, the Court Should Authorize CED's Permissive Intervention
19
              In the alternative, CED seeks permission to intervene under FRCP 24(b), as incorporated
20
     by Bankruptcy Rule 7024, which provides that "[o]n timely motion, the court may permit anyone
21
     to intervene who . . . has a claim or defense that shares with the main action a common question
22
     of law or fact." FED. R. CIV. P. 24(b)(1). Thus, a movant seeking permissive intervention must
23
     meet the following requirements: "(1) it shares a common question of law or fact with the main
24
     action; (2) its motion is timely; and (3) the court has an independent basis for jurisdiction over the
25
     applicant's claims." Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998). These
26
     requirements are met here.
27

28   3 NextEra has also filed a motion to intervene in the Adversary Proceeding.
                                                             -7-

Case: 19-03003         Doc# 16        Filed: 01/31/19 Entered: 01/31/19 12:19:22        Page 16 of
                                                    18
 1           As detailed above, the threshold question of whether and to what extent a bankruptcy

 2   court may authorize rejection of a FERC-regulated contract is a "common question of law"

 3   shared by the FERC Action, this Adversary Proceeding, and any eventual motion to reject the

 4   CED Wholesale Contracts. Moreover, because this Motion was filed the day after the Debtors

 5   commenced their bankruptcy cases and this Adversary Proceeding, there can be no "undue delay

 6   or prejudice [in] the adjudication of the original parties' rights" if permissive intervention is

 7   granted. FED. R. CIV. P. 24(b)(3). Finally, because CED does not seek to bring any new claims

 8   through its intervention, it need not demonstrate an independent basis for jurisdiction. See

 9   Freedom from Religion Found., 644 F.3d 836, 844 (9th Cir. 2011).

10           Accordingly, permissive intervention is appropriate here.

11                                     RESERVATION OF RIGHTS
12          Nothing contained herein is intended to or should be construed as: (i) an admission as to

13   the validity of any claim asserted by the Debtors in the Adversary Proceeding; (ii) a waiver of any

14   right of CED under the Bankruptcy Code or any other applicable law; or (iii) consent by CED to

15   the jurisdiction of the Bankruptcy Court with respect to the subject matter of the Adversary

16   Proceeding, or any other proceeding commenced in connection with the subject matter thereof.

17                                             CONCLUSION
18          For the reasons stated in this Memorandum of Points and Authorities, CED respectfully

19   requests that the Court enter an order (i) granting this Motion, (ii) authorizing CED to intervene in

20   the Adversary Proceeding, and (iii) granting such other and further relief as is just and proper.

21

22

23

24

25

26

27
28
                                                       8

Case: 19-03003       Doc# 16     Filed: 01/31/19 Entered: 01/31/19 12:19:22              Page 17 of
                                               18
                        1
                            Dated: January 31, 2019                     TROUTMAN SANDERS LLP
                        2

                        3
                                                                            By:
                        4                                                         Dean A. Morehous

                        5
                                                                            TROUTMAN SANDERS LLP
                        6                                                   Hugh M. McDonald, NY Bar No. 2420974
                                                                            (pro hac vice pending)
                        7                                                   875 Third Avenue
                                                                            New York, NY 10022
                        8                                                   Telephone:       212.704.6000
                                                                            Facsimile:       212.704.6288
                        9                                                   hugh.mcdonald@troutman.com

                       10                                                   Attorneys for
                                                                            CONSOLIDATED EDISON
                       11
                                                                            DEVELOPMENT, INC.
TROUTMAN SANDERS LLP




                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                        9

                       Case:37765643v2
                              19-03003   Doc# 16      Filed: 01/31/19 Entered: 01/31/19 12:19:22     Page 18 of
                                                                    18
